Title: To John Adams from Benjamin Russell, 2 February 1820
From: Russell, Benjamin
To: Adams, John


				
					Most Honoured Sir
					Boston Feby. 2th: 1820
				
				The Good People of this Town are much pleased with the Plan for raising a Library for the exclusive use of Mechanic, & other needy Apprentices, of any Volumes of Geography History Travels, & their respective Trades, and the Select Men have also loaned a Room (in that building your Excellency so faithfully pictured to Judge Tudor) in the Old State House with Fire, & Lights in the Evening for the Lads to come to & Read or take the Books to their Homes.—Judge Parker Dawes, Mr Quincy, & many of your Excellencys Friends have sent some second hand Books, vols. that have been read are as acceptable as new ones & their good wishes now, if your Excellency approves the plan also & will send a single Book (of any sort) and a Line to the Columbian Centinel Office it will be recd with Gratitude.
				
					“Franklin”
				
				
			